DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

			 	Status of Claims
2.	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 18, 2022 has been entered. 
3.	Claim 27 has been amended. Claims 27-33 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 27, this claim is to a statutory category at Step 1 because it recites “A non-transitory computer readable medium,” which is a manufacture.  Claim 27 therefore falls within one of the four categories of statutory subject matter.
The claim recites a judicial exception at Step 2A Prong 1 because it recites, i.e. sets forth or describes, an abstract idea.
The Examiner has identified independent process Claim 27 as the claim that represents the claimed invention for analysis. Claim 27 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
 receiving a set of workorders, each workorder of the set of workorders including a start time, an end time, task location, and one of the plurality of field services; 
receiving, from a user, a selection of a plurality of objectives via an interface;  
preprocessing, by the one or more processors executing hardware logic of the one or more processors, the set of work orders and the plurality of objectives, thereby generating preprocessed data; providing the preprocessed data to a data model, the data model comprising a set of computer programming language classes; 
determining, based on the preprocessed data and the data model, a sequence of the set of workorders, the determining being subject to: maximizing the plurality of selected objectives and data model, the plurality of selected objectives including sequencing each of the set of workorders based on a priority of the workorder, completion time of a supercrew of all of the set of workorders, travel time between workorders, and a number of assigned workorders, constraints of the data model including a guarantee that all workorders of the set of workorders are sequenced, there is no overlap in the sequence of workorders, the travel times for at least one work crew, and a requirement that all work crews of the supercrew start at a specified location, the supercrew comprising the set of available work crews; 
identifying equipment for at least one or more of the workorders located at least one task location; -2-Application Serial No. 13/836,785Docket No. UTOP-0032.US01 
iterating through the set of available work crews, for each of the work crews of the set of available work crews: 
 	assigning successive ones of the sequence of the set of workorders to a current work crew of the set of available work crews until the current work crew is fully allocated before selecting a next work crew; 
identifying, based on an output of the data model using the preprocessed data as input for the data model, geographic routes for each current work crew based on assignments; 
determining a first utilization of the current work crew, the determination of the first utilization being a ratio of a total work time for the current work crew divided by a total time spent for the current work crew, the total time spent for the current work crew including travel time between successive workorders of the sequence of the set of workorders for the current work crew; and 
outputting to the interface, at least one of the geographic routes for each of the work crews and an icon for each task location associated with the workorder along the at least one of the geographic routes, the interface further depicting the identified equipment for the at least one or more of the workorders located at the at least one task location and depicting the sequence of the set of workorders for each of the work crews of the set of available work crews along the at least one of the geographic routes, thereby improving an up-time of the set of available work crews in a field by efficient scheduling field services.
The claim as a whole recites “a method of scheduling a plurality of field services and generating a geographic route for each of a set of available work crews,” which is a method of organizing human activity.  More specifically, the claim recites a constraint programming technique for generating an optimal route for work crews, which pertains to commercial interactions such as marketing or sales activities or behaviors, similar to structuring a sales force or using an algorithm or determining the optimal number of visits by a business representative to a client.1  The abstract idea is described by the limitations for “determining a sequence of the set of workorders…,” “identifying equipment for… the workorders…,” “assigning successive ones of the sequence of the set of workorders…,” “identifying geographic routes…,” and “determining a first utilization of the current work crew.”  The claim as a whole recites concepts of organizing a work force, which is an abstract method of organizing human activity that has no concrete or tangible form.
Additionally, read in light of the disclosure as a whole, the recited limitations amount to mathematical concepts for carrying out the scheduling and are considered abstract.  For instance, the specification states:
Embodiments of the present disclosure relate to efficient field services operations and more particularly to creating a schedule, which simultaneously takes into account multiple constraints and which applies these constraints to create an allocation of tasks to a field services professional or work crew. These constraints can be categorized into spatial constraints and temporal constraints, such that a created schedule is a spatio-temporal schedule. The problem of creating such a schedule can be considered an NP (non-deterministic polynomial-time) hard problem. (emphasis added)2
Those of ordinary skill would recognize that an NP-hard problem that simultaneously takes into account multiple constraints describes a wide realm of computational problems rooted in mathematics.  The disclosed solution is an “iterative algorithm including (1) a constraint programming formulation (Model 1 shown in FIG. 5) to solve a workorder sequencing problem for a single super-crew (which is assumed to be capable of performing all workorders) and (2) a method of assigning sequenced workorders to the available crews” (emphasis added).3  Under its broadest reasonable interpretation, a constraint programming formulation is a set of mathematical relationships comprising one or more objective functions and constraints.  Those of ordinary skill would recognize that the limitations, “determining a sequence of the set of workorders… subject to: maximizing a plurality of objectives and a constrained data model, the plurality of objectives including…, constraints of the constrained data model” (emphasis added) describe mathematical relationships, formulas, and/or equations.  The specification further demonstrates that the objectives may include maximizing a number, sum, and/or sum-product,4 which are all explicit mathematical calculations, and that constraints may be modeled using logical operators or as variables to be maximized,5 which are explicit mathematical relationships.
The limitations, “assigning successive ones of the sequence… until the current work crew is fully allocated before selecting a next work crew” represent a series of steps for adding workorders to a crew, which comprises recalculating an end time after each addition and iterating based on a mathematical relationship, e.g., (endTime(cm) – startTime(cm)) ≤ availableTime(cm).6  The limitations, “identifying geographic routes for each current work crew based on assignments” encompass mathematical calculations when read in light of the disclosure since the specification describes this process as “minimizing a sum of maximum end time of workorders” (emphasis added),7 which amounts to mathematical relationships and/or calculations.
The limitations, “determining a first utilization of the current work crew, the determination of the first utilization being a ratio of a total work time for the current work crew divided by a total time spent for the current work crew…” (emphasis added) explicitly recite mathematical concepts using words, i.e., “ratio” and “divided by,” as further evidenced by the equation provided in the specification.8
Read in light of the disclosure as a whole, the claim recites a method of organizing human activity (i.e., scheduling and generating routes for a set of work crews) that employs a series of mathematical concepts (i.e., a constraint programming formulation to solve an NP-hard workorder sequencing problem), which is an abstract idea having no concrete or tangible form.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole fails to integrate the recited judicial exception into a practical application of that exception.  The additional elements are described by the inclusion of a non-transitory computer readable medium comprising instructions for performing the method, and the limitations for “receiving, from a user, a selection…,” “receiving a set of workorders…,” and “outputting to the interface, at least one of the geographic routes.”
Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The computer readable medium is recited at a high level of generality such that it amounts to a generic computer storing software.  The disclosure indicates that program code for performing the disclosed functions may comprise any combination of conventional languages and may execute on general-purpose hardware embodiments.9  The disclosure also indicates that the invention may rely on existing solvers (e.g., IBM ILOG CP engine) to carry out the computations,10 which suggests that the core of the invention is not any inventive technology for carrying out the recited calculations, but merely the calculations themselves, which are part of the abstract idea.  The computer readable medium therefore amounts to nothing more than mere instructions to apply the abstract idea on a computer and fails to impose meaningful limits on the abstract idea.
Limitations for receiving a user selection, receiving a set of workorders, and outputting the sequence of workorders amount to insignificant extra-solution activities.  The steps of receiving a user selection and receiving workorders represent pre-solution data-gathering used to collect the input data for the abstract idea, which amounts to necessary data gathering because the recited inputs would be required for all implementations of the claimed scheduling calculation.  The step of outputting the geographic routes and the sequence of workorders to an interface describes post-solution data-gathering used to provide certain results of the abstract idea process.  The “interface” is recited at a high level of generality and is purely functional and generic.  The disclosure points to the graphical representation in Fig. 4 as representing an exemplary interface, but as a whole fails to provide any details regarding the types of interface technologies implemented or any non-generic techniques by which they are applied.  As discussed above, the claim requires nothing more than a general purpose computer to carry out the claim functions.  It would be recognized by those of ordinary skill that receiving inputs and displaying outputs are basic functions of existing computers long in use.  The claim does not attempt to provide any new or non-generic computer technology, but simply calls upon known functions of computers.  The recitation “thereby improving an up-time of the set of available work crews in a field by efficient scheduling field services” represents an intangible intended result of the scheduling calculations.  This recitation does not amount to any technical features recited in the claim and fail to add anything to the abstract idea.  The courts have held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. These limitations therefore fail to impose meaningful limits on the recited abstract idea.
Viewed both individually and as an ordered combination, the additional elements in the claim fail to impose meaningful limits that integrate the recited judicial exception into a practical application.
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, as discussed in MPEP 2106.04(d); or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as discussed in MPEP 2106.05(e).
As discussed above with respect to the “directed to” inquiry, the invocation of the computer readable medium amounts to nothing more than mere instructions to apply the abstract idea on a general-purpose computer, where the disclosure is clear that the nature of the computer itself and any requisite programming is such that would be readily implemented by those with ordinary skill in computing using existing techniques.  The same analysis applies here, as merely applying an abstract idea on a computer or generally linking an abstract idea to a particular technological environment is not enough to supply an inventive concept. 
The identified extra-solution activities fail to add anything more because they represent functions that are considered well-understood, routine, and conventional.  The “receiving” and “identifying” steps are recited at a high level of generality and the claim does not explicitly tie these data-gathering steps to any particular components for performing those functions, apart from the requirement that they comprise instructions executable by a processor.  Therefore, these limitations require nothing more than general-purpose functions of receiving and transmitting data over a network and/or storing and retrieving data in memory, which has been held by the courts to be routine functionality when claimed in a generic manner, as it is here.   The “outputting” is also recited at a high level of generality as the claim merely delineates the content of information output (i.e., geographic routes, identified equipment, sequence of workorders) and attaches certain generic display components (i.e., an interface comprising icons).  While the disclosure as a whole does not demonstrate any non-generic features of the recited interface, such output interfaces are well-understood, routine, and conventional in the field of invention as demonstrated by US 2010/0205022 A1 (Fig. 5 and 7), which has previously been made of record.
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the claimed invention into one that is significantly more than the judicial exception itself.
Claim 27 is therefore directed to a judicial exception without significantly more.
The limitations recited in Claims 28-33 further narrow the recited concepts of optimizing scheduling and routing for a work force using a mathematical algorithm, and are therefore part of the abstract idea.
These claims do not recite any additional elements beyond the abstract idea and thus fail to provide a practical application or an inventive concept for the reasons discussed for Claim 27.
6. 	The prior art made of record and not relied upon is considered pertinent to 
applicant’s disclosure.
	Oswald et al (US Application No. 20090240554) disclose a server that generates a work order for each item based on the crew information. The server creates work orders based on the number of available workers, worker skills, schedules, and routes so as to properly assign each work order to the proper worker.

	McMullin (US Application No. 20120173296) disclose an operations system includes a work order locator configured to receive a location of a work order based on a location of a work vehicle associated with the work crew, a work crew management subsystem configured to receive a location of at least some of a plurality of work crews from the work crews locator. The system also includes an outage management subsystem configured to determine an outage occurrence using at least one of fault indications and trouble calls and a restoration optimizer configured to determine a capable crew to respond to a grid configuration change request where the capable crew includes crew members qualified to perform the change request. 

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RJ/
/Romain Jeanty/
Primary examiner, Art Unit 3623       


September 28, 2022                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2)(II)(B)
        2 Specification – par. [0015]
        3 Specification – par. [0059]
        4 Specification – par. [0035]-[0038]
        5 Specification – par. [0022] and [0071] with reference to Fig. 5
        6 Specification – par. [0077] with reference to Fig. 6 
        7 Specification – par. [0024]-[0025]
        8 Specification – par. [0078]
        9 Specification – par. [0101]-[0106], “Any combination of one or more computer usable or computer readable medium(s) may be utilized… Computer program code for carrying out operations of embodiments of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like and conventional procedural programming languages, such as the ‘C’ programming language or similar programming languages.”
        10 Specification – par. [0062]